Citation Nr: 0425305	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  97-17 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.  

2.  Entitlement to service connection for disability 
manifested by dry eyes.  

3.  Entitlement to service connection for skin cancer.  

4.  Entitlement to service connection for hiatal hernia.  

5.  Entitlement to service connection for gastric disability, 
claimed as stomach ulcer.  

6.  Entitlement to an increased rating for left knee 
disability, currently evaluated as 20 percent disabling.  

(The matter of entitlement to a program of vocational 
rehabilitation training pursuant to Chapter 31, Title 38, 
United States Code is the subject of a separate decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  In 
those decisions, the RO denied multiple service connection 
claims and also denied entitlement to an increased rating for 
the veteran's service-connected left knee disability.  The 
veteran's disagreement with those decisions led to this 
appeal.  He testified before the undersigned concerning his 
service connection and increased rating claims at a hearing 
held at the RO in March 2004.  

The matter of entitlement to a program of vocational 
rehabilitation training pursuant to Chapter 31, Title 38, 
United States Code is the subject of a separate decision.  

In this decision the Board will decide the matter of 
entitlement to an increased rating for the veteran's service-
connected left knee disability.  The Board will address the 
service connection claims in the REMAND portion of the 
decision below and will REMAND them to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000. 

2.  The veteran's service-connected left knee disability is 
manifested by some instability and swelling and complaints of 
pain; there are degenerative changes of the left knee 
accompanied by slight limitation of motion with increased 
pain and limitation of motion on use and during flare-ups.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
left knee disability under Diagnostic Code 5257 have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2003).  

2.  The criteria for an additional 10 percent disability for 
degenerative changes of the left knee under Diagnostic Code 
5003 have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 
(2003); VAOPGCPREC 23-97.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).  This law eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A.  § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  In 
August 2001, VA issued regulations to implement the 
provisions of the VCAA, which are now codified at 38 C.F.R. 
§ 3.159 (2003).  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

In this case, in a letter dated in June 2001, the RO told the 
veteran about the VCAA and notified him that it had requested 
VA outpatient records and was making arrangements for a 
physical examination to address his claim for an increased 
rating for his service-connected left knee disability.  In 
the same letter, the RO notified the veteran that he should 
identify and provide release authorizations for medical 
records, employment records or records from other Federal 
agencies having relevant records.  The RO told the veteran 
that it would attempt to obtain the records he identified but 
that it was still his responsibility to make sure VA received 
the records.  The RO also notified the veteran that he should 
inform VA of any additional information that he wanted VA to 
try to get and should send VA the evidence as soon as 
possible.  

In addition, in its December 2002 statement of the case, the 
RO spelled out the rating criteria applicable to knee 
disabilities, including the criteria for a rating higher than 
the currently assigned 20 percent.  In so doing, the RO 
notified the veteran of the evidence needed to substantiate 
his claim.  Also, in a letter to the veteran dated in July 
2003, the RO notified the veteran that to establish 
entitlement to an increased evaluation for his service-
connected disability, the evidence must show that his 
service-connected condition has gotten worse.  The RO also 
told the veteran that if he had received private medical 
treatment for his left knee condition, he should complete a 
release authorization form so that VA could obtain those 
records.  The RO told the veteran that to date no evidence 
had been received to support his claims.  It explained that 
VA was responsible for getting relevant records from VA 
facilities and any other Federal agency and that VA on his 
behalf would make reasonable efforts to get relevant records 
not held by a Federal agency.  The RO explained that it would 
tell him if it was unable to get requested records but that 
it was his responsibility to make sure that VA received all 
requested records that were not in the possession of a 
Federal department or agency.  

The Board finds that the correspondence outlined above 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim as required 
by Quartuccio v.  Principi, 16 Vet. App. 183 (2002).  See 
Peligrini v. Principi, 18 Vet. App. 112 (2004)

The Board notes that in Peligrini v. Principi, 18 Vet. App. 
112 (2004), the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the veteran has been well-informed of the 
evidence needed to substantiate his claim and has been told 
what evidence he should submit and what evidence VA would 
obtain, and although he has not been told explicitly to 
"give us everything you've got pertaining to your claim," 
the RO did in its June 2001 letter request that the veteran 
send any additional information or evidence within a year or 
preferably within 30 days.  That notice is, in the judgment 
of the Board, tantamount to advising the veteran to submit 
everything he has pertaining to his claim.  

The Board acknowledges that the timing of the notice provided 
by VA has not complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 in that the initial decision 
of the RO that led to this appeal was before the veteran was 
sent the letter telling him what evidence he should submit 
and what evidence VA would obtain.  The Board notes, however, 
that in its October 2003 supplemental statement of the case, 
the RO reported that in its evaluation of the veteran's 
appeal including the evaluation of his left knee condition it 
had considered all the evidence of record.  

In any event, all the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384  (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the complete notice provided to the veteran via the 
statement of the case and the July 2003 letter, in 
conjunction with the June 2001 letter, was not given prior to 
the first agency of original jurisdiction (AOJ) adjudication 
of the claim, the notice was provided by the AOJ prior to the 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and an 
additional supplemental statement of the case was provided to 
the veteran in October 2003.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial to 
him.  



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his left knee increased rating claim.  The RO 
has obtained VA outpatient records and has provided the 
veteran with VA examinations in conjunction with his claim.  
There is no indication that there exists any available 
evidence which has a bearing on the issue adjudicated here 
that has not been obtained.  The veteran testified at a 
hearing before the undersigned and has been accorded ample 
opportunity to present evidence and argument in support of 
this appeal, and he not indicated that he has or knows of any 
additional evidence to support his claim.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice.  Further, to the extent 
possible, relevant data had been obtained for determining the 
merits of the veteran's claim, and the record as a whole 
demonstrates that VA has taken reasonable efforts to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  

Background and analysis

Factual background

Service medical records show that the veteran was 
hospitalized from March to April 1955 for treatment of a 
ligamentous sprain of the right ankle and that examination 
revealed ostochondritis dessicans of the medialarticular 
portion of the talus.  VA X-rays within months after 
separation from service in January 1956 showed a healed 
fracture of the right lateral malleolus and deformed medial 
malleolus secondary to chip fracture.  In a July 1956 rating 
decision, the RO granted service connection for residuals of 
a fracture of the right lower leg and ankle, with 
ostochondritis dessicans, right talus.  The RO assigned a 
10 percent disability rating effective from the day following 
separation from service in January 1956.  The RO continued 
the 10 percent rating in a decision dated in 1961.  The 
veteran did not appeal.  

In 1996, the veteran filed a claim for service connection for 
left knee disability secondary to his service-connected right 
ankle/leg disability.  Based on the opinion of a VA physician 
who examined the veteran in April 1996, the RO granted 
service connection for left knee moderate ligament laxity 
secondary to the veteran's service-connected right ankle/leg 
disability.  The RO assigned a 20 percent rating for the left 
knee disability and after an additional VA examination in 
October 1996 continued that rating in a November 1996 rating 
decision.  The veteran did not appeal from initial 20 percent 
rating, nor did he appeal after the RO again continued the 
20 percent rating in a January 1999 rating decision.  

In a letter received in January 2001, the veteran described 
problems with his left knee, which the RO interpreted as an 
increased rating claim.  After review of VA outpatient 
records and the results of a VA orthopedic examination, a VA 
special processing unit issued a February 2002 rating 
decision in which it continued the 20 percent evaluation of 
the veteran's left knee disability.  The veteran's 
disagreement with that decision led to this appeal.  

Review of the record shows that when the veteran underwent a 
VA orthopedic examination in April 1998 at which time he 
complained of mild pain of the left knee without swelling or 
collapse of the knee.  On examination, range of motion of the 
left knee was 0 to 140 degrees.  There was no crepitus or 
effusion.  There was moderate laxity of the medial collateral 
ligament, and the remaining ligaments were intact.  The 
impression was left knee ligamentous laxity.  

When seen at a VA outpatient clinic in April 2000, the 
veteran complained of left knee pain.  He underwent X-rays 
and a Magnetic Resonance Imaging (MRI) study of the left knee 
in May 2000.  The X-rays showed some mild rotary subluxation 
of the left patella with hypertophic changes involving the 
anterior superior aspect of the patella.  The joint 
compartment was well maintained.  The radiologist's 
impression was mild degenerative changes involving the left 
patella.  

At the MRI study, the radiologist reported the patellofemoral 
joint was unremarkable with the exception of some mild to 
moderate loss in articular cartilage overlying the medial 
facet of the patella.  He said the bony structures appeared 
normal with no evidence of degenerative spurring or other 
bony pathology.  He also said the medial meniscus had some 
slight smudgy increase in signal typical for intrasubstance 
degeneration.  The impression was mild to moderate thinning 
of articular cartilage overlying the medial facet of the 
patella with otherwise unremarkable MRI of the left knee.  
The radiologist said there was no evidence of tears involving 
the menisci or major ligaments.  

At a VA orthopedic examination in June 2001, the veteran 
stated that the way he walked because of his right ankle 
disability had resulted in the deterioration of the meniscus 
of the left knee.  He reported that he had left knee pain 
twice a week depending on activities.  He said that if he did 
heavy lifting or yard work, he noticed some pain.  He said 
that two times a year he would have swelling, depending on 
activities.  He denied locking or giving way.  He said he had 
noticed some crepitus in the left knee and reported that he 
wore a brace when he did yard work.  The examiner noted the 
results of the May 2000 MRI.  On examination, the examiner 
noted that the veteran walked without a limp.  There was no 
swelling, redness or heat of the left knee.  Palpation 
revealed no joint line tenderness.  There was no laxity of 
the patella and no pain with flexion to 130 degrees and 
extension to 0 degrees.  The examiner said that he noted no 
crepitus.  The examiner also said there was no discernible 
laxity of the anterior, posterior or collateral ligaments in 
the left knee.  The diagnosis was "[a]rthralgia of the left 
knee with some loss of cartilage in the medial patella.  See 
MRI."  

At a VA orthopedic examination in February 2002, the veteran 
denied any ligament laxity in his left knee.  He stated that 
current symptoms in the left knee included occasional 
locking.  He reported intermittent severe shooting pains 
along the medial aspect of the left knee into the joint.  He 
denied any giving way of the knee.  He said it intermittently 
became swollen depending on his degree of activity.  He said 
that he avoided physical activity as much as he could because 
of aggravation of his various joint problems.  He said that 
on rare occasions he would use a cane.  He said the main 
activity he did was cutting his lawn, but this would cause 
his left knee to flare.  

On examination, there was no appreciable limp.  Range of 
motion of both knees was flexion to 140 degrees actively and 
passively with minimal pulling discomfort along the medial 
left joint line.  There was full extension to 0 degrees of 
both knees.  There was no warmth about either knee.  There 
was very minimal effusion noted along the peripatellar tendon 
area on the left, and there was a suggestion of faint 
crepitance with flexion/extension of the left knee with firm 
patellar pressure.  All remaining tests were negative.  The 
examiner referred to the May 2000 X-ray report and MRI 
report.  The diagnosis after the clinical examination was 
chronic left knee pain with mild degenerative changes 
involving the left patella and mild to moderate thinning of 
the medical meniscus.  The physician said there was no 
evidence of ligament laxity at the clinical examination and 
noted that the MRI report stated that the anterior and 
posterior cruciate, medial and collateral ligaments were 
intact.  

At a VA orthopedic examination in July 2003, the veteran's 
history was noted to include spontaneous non-traumatic left 
knee pain in the mid to late 1970s with gradually increasing 
symptoms of crepitus, swelling and occasional pain after 
heavy use.  The veteran reported flare up after heavy 
lifting, walking a long distance or impact.  He said he had 
one episode of giving out and reported swelling after 
prolonged activity.  He reported that he used ibuprophen 
daily and used a neoprene brace and fiberglass cane as 
needed.  The veteran said that he managed five rental 
properties including maintenance and repair work of all 
kinds.  He reported that he limited his walking secondary to 
knee pain.  

On examination, the veteran walked slowly with a slight limp 
favoring the left knee.  The examiner reported there was no 
effusion.  He reported locking, popping, swelling and giving 
way but stated that the medial cruciate ligament, lateral 
cruciate ligament, anterior cruciate ligament and posterior 
cruciate ligament were stable.  Extension of the left knee 
was to 0 degrees without pain, and flexion of the left knee 
was to 130 degrees with pain.  The examiner referred to the 
May 2000 X-ray and MRI reports.  The diagnosis was 
degenerative joint disease left patella, see X-ray.  The 
examiner said the "DeLuca factor" was 5 percent.  

At the March 2004 hearing, the veteran testified that he has 
instability and swelling of his left knee and wears a brace 
on his knee to give him some support.  He testified that his 
left knee is painful when he walks.  He testified that he 
takes ibuprofen daily because of the pain and the amount of 
medication he takes depends on his level of activity.  He 
also testified that he has difficulty with stairs and when he 
walks up stairs he goes a step at a time because his knee has 
given out on him twice, which caused him to fall.  The 
veteran testified that he does not have trouble with range of 
motion but that because of the worn out medical meniscus and 
loss of its cushioning effect, he has looseness such that his 
leg wobbles back and forth.  He testified that at the time he 
had the MRI his VA physician had told him, after consultation 
with two other doctors, that there was nothing to be done for 
his condition other than to wear a brace and take some 
painkillers.  He testified that he had not received medical 
treatment for his left knee since that time.  He testified 
that the doctor said that the next step would be a knee 
replacement.  The veteran testified that he is reluctant to 
undergo that kind of surgery because the prosthetics do not 
last very long and because of the difficult recovery 
associated with the surgery.  

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2003).  Ratings for service-connected disabilities are 
determined by comparing the symptoms the veteran is presently 
experiencing with the various criteria set forth in the 
Rating Schedule.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

When making determinations concerning the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. § 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
Nonetheless, where, as here, the veteran is requesting a 
higher rating for an already established service-connected 
disability, and not appealing the rating initially assigned 
just after establishing his entitlement to service 
connection, his current level of functional impairment is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Codes 
5260 and 5261 with respect to a knee).  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5260, a noncompensable, i.e., 0 percent 
rating is warranted if flexion is limited to no more than 60 
degrees; a 10 percent rating requires flexion limited to no 
more than 45 degrees, a 20 percent rating to no more than 
30 degrees, and a 30 percent rating to no more than 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating of 
0 percent is warranted if extension is limited to no more 
than 5 degrees; a 10 percent rating requires extension 
limited to no more than 10 degrees, a 20 percent rating to no 
more than 15 degrees, a 30 percent rating to no more than 
20 degrees, a 40 percent rating to no more than 30 degrees, 
and a 50 percent rating to no more than 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Normal range of motion of a knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2003).  

Even when the limitation of motion of the specific joints 
involved is noncompensable under the appropriate diagnostic 
codes, a 10 percent rating is for application, nonetheless, 
for each such major joint or group of minor joints affected 
by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  For the purpose of rating disability from arthritis, 
the knee is considered a major joint.  38 C.F.R. § 4.45.

In the absence of limitation of motion, degenerative 
arthritis warrants a 20 percent rating with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

When determining the severity of musculoskeletal disabilities 
that are rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated.  This additional functional 
impairment, for example, may be due to the extent of his pain 
or painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms may "flare up," 
such as during prolonged use, assuming these factors are not 
already contemplated in the governing rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).

Under Diagnostic Code 5257, other impairment of the knee, 
such as recurrent subluxation or lateral instability, 
warrants a 10 percent rating where there is slight impairment 
of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Moderate impairment warrants a 20 percent rating, and severe 
impairment warrants a 30 percent rating.  Id.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that "a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

In the February 2002 rating decision from which the veteran 
has appealed, his service-connected left knee disability is 
characterized as left knee condition with degenerative 
changes and is rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (other impairment of the knee).  
The veteran contends that his service-connected left knee 
disability warrants a higher rating.  

Based on review of the evidence outlined above, the Board 
finds that the veteran's service-connected left knee 
disability is manifested by some instability and swelling and 
complaints of pain; there are degenerative changes of the 
left knee accompanied by slight limitation of motion with 
increased pain and limitation of motion on use and during 
flare-ups.  

The veteran's left knee disability is currently rated as 
20 percent disabling under Diagnostic Code 5257.  Under that 
code, other impairment of the knee, such as recurrent 
subluxation or lateral instability, warrants a 10 percent 
rating where there is slight impairment of the knee.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Moderate impairment 
warrants a 20 percent rating, and severe impairment warrants 
a 30 percent rating.  Id.  Based on review of the evidence 
outlined in detail above, the veteran's left knee symptoms 
ratable under Diagnostic Code 5257 cannot be found to produce 
more than moderate impairment.  This is because at the June 
2001 and February 2002 examinations, the examiners found no 
laxity or instability, and while the examiner at the July 
2003 examination indicated there was giving way, at the same 
time he said all ligaments were stable.  The Board has taken 
into consideration the veteran's reports of chronic pain, his 
use of a knee brace as well as his reports of difficulty with 
stairs and having fallen twice because of his left knee 
giving way, but in the absence of objective evidence of more 
than the minimal effusion and suggestion of faint crepitance 
shown at the February 2002 examination and the reports of 
locking, popping and swelling and the slight limp shown at 
the July 2003 examination, the Board finds no basis upon 
which any left knee impairment associated with subluxation or 
lateral instability could be described as severe, which would 
be required for a 30 percent rating under Diagnostic 
Code 5257.  In this regard, the Board notes that where a 
diagnostic code is not predicated on a limited range of 
motion alone, the provisions of 38 C.F.R. § 4.40 and § 4.45, 
concerning functional loss due to pain and functional loss 
due to weakness, fatigability incoordination or pain on 
movement of a joint, do not apply.  See Johnson v. Brown, 9 
Vet. App. 11 (1996).  Such is the case with Diagnostic Code 
5257, and the provisions of 38 C.F.R. § 4.40 and § 4.45 are 
not for consideration with Diagnostic Code 5257.  

The Board's inquiry into the evaluation for the veteran's 
left knee disability must also include consideration of 
degenerative changes of the left knee.  In this regard, the 
VA General Counsel has held that a veteran who has 
instability and arthritis of the knee may be rated separately 
under Diagnostic Codes 5257 and 5003, provided that any 
separate rating must be based upon additional disability.  
See VAOPGCPREC 23-97; see also DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. § 4.25 (2003); Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994) (separate disabilities arising from a 
single disease entity are to be rated separately).  

As to evaluating the arthritic component of the veteran's 
disability, under the Rating Schedule, Diagnostic Code 5003, 
which applies to degenerative arthritis established by X-ray 
findings, states that degenerative arthritis is to be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
As outlined earlier, the criteria for evaluating limitation 
of motion of the knee are found in Diagnostic Codes 5260 and 
5261.  Also, pursuant to the provisions of 38 C.F.R. § 4.71, 
Plate II, normal range of motion of the knee is considered to 
be from 0 degrees extension to 140 degrees flexion.  

Although the record clearly establishes there are X-ray 
findings of degenerative changes of the left knee, which the 
RO has considered as a component of the veteran's service-
connected left knee disability, the evidence outlined above 
shows that at no time during the appeal period has there been 
demonstration of limitation of extension of the left knee.  
Further, at no time has there been a measurement of the 
veteran's flexion of the left leg sufficiently limited to 
warrant a compensable rating under Diagnostic Code 5260, in 
that at no time was flexion limited to 45 degrees or less.  
The Board does note, however, that although the veteran was 
able to flex his left knee to 140 degrees at the February 
2002 VA examination and has testified that he does not have 
trouble with range of motion, at the June 2001 and July 2003 
VA examinations flexion of the left knee was limited to 
130 degrees.  At the July 2003 examination, the examiner 
stated that the motion was accompanied by pain.  In view of 
the examiner's observation of painful motion and the 
demonstration of limitation of motion, the record supports a 
10 percent rating for the degenerative changes of the left 
knee.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), cited earlier, 
the Court held that in evaluating a service-connected 
disability, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  In 
DeLuca, the Court held that a diagnostic code based on 
limitation of motion does not subsume 38 C.F.R. §§ 4.40 and 
4.45 and that the rule against pyramiding set forth in 38 
C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  The Board notes that 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 should be 
considered in conjunction only with a diagnostic code 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

Under the principles of DeLuca, the Board must consider the 
veteran's complaints of pain as well as weakness, atrophy, 
and other manifestations, which affect function.  Generally, 
the rating should address these manifestations as productive 
of additional loss of motion.  In the instant case, the 
physician who conducted the July 2003 VA examination stated 
there was pain associated with flexion of the left knee to 
130 degrees and stated the "DeLuca factor" was 5 percent.  
The Board interprets this to mean that on use or during 
flare-ups, pain associated with the veteran's left knee 
disability limits motion of his left knee by an additional 
five percent.  In view of the veteran's ability to flex his 
left knee to 130 degrees, the Board cannot find that an 
additional 5 percent disability on use could, even during 
flare ups, be considered comparable to compensable limitation 
of flexion under Diagnostic Code 5260, which requires flexion 
limited to 45 degrees or less for a compensable rating.  

Further, other than the slight limp and difficulty with 
stairs considered as contributing to the rating under 
Diagnostic Code 5257, there is no evidence demonstrating 
functional loss due to pain contemplated by 38 C.F.R. § 4.40 
or functional loss due to pain on movement of a joint 
contemplated by 38 C.F.R. § 4.45 (which specifies that 
disturbance of locomotion and interference with sitting, 
standing and weight-bearing are related considerations).  It 
is the judgment of the Board that painful motion with joint 
pathology addressed by 38 C.F.R. § 4.59 is encompassed, in 
this case, by the 10 percent assigned under Diagnostic Code 
5003 based on X-ray evidence of degenerative changes and 
noncompensable painful motion.  This is because the level of 
increase in disability based on painful motion indicated by 
the examiner does not, in the Board's opinion, indicate that 
disability due to degenerative changes alone meets or 
approximates a disability level warranting more than a 
10 percent rating.  

In summary, the Board has found that the preponderance of the 
evidence is against more than the currently assigned 20 
percent rating for the veteran's left knee disability under 
Diagnostic Code 5257, but that the evidence does support a 
separate 10 percent rating for degenerative changes with 
painful motion under Diagnostic Code 5003.  



ORDER

Entitlement to a rating in excess of 20 percent for the 
veteran's service-connected left knee disability under 
Diagnostic Code 5257 is denied.  

Entitlement to a separate disability rating of 10 percent for 
degenerative changes of the left knee is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.  


REMAND

The veteran is claiming entitlement to service connection for 
bronchial asthma, disability manifested by dry eyes and for 
skin cancer, and he attributes those disabilities to exposure 
to smoke and other chemicals in service including what he 
states was full body exposure to mustard gas, phosgene gas, 
sulfur fumes, chlorine gas, burned fog oil, tear gas and 
napalm.  

Other issues on appeal include entitlement to service 
connection for hiatal hernia and gastric disability (claimed 
as stomach ulcer).  The veteran has contended that that the 
hiatal hernia was causing breathing problems and was 
initiated by coughing spells that originated from his 
bronchial asthma condition.  He has also contended that this 
condition, including gastroesphageal reflux disease (GERD), 
has been caused by stomach acid buildup due the ibuprophen he 
takes for pain from his service-connected orthopedic 
disabilities.  He asserts that the ulcer was the result of 
ibuprophen he has taken for his service-connected orthopedic 
disabilities, including his left knee.  

The veteran points to exposure to smoke on a daily basis from 
March to May 1954 when he was assigned duties as a smoke 
generator operator at Fort McClellan, Alabama.  He states 
that this involved exposure to considerable quantities of fog 
oil, an oil mixed with water and burned to cover infantry 
attacks and movements.  He says this went on every day for 
weeks.  He also states that they used sulfur smoke pots.  In 
addition, the veteran states that he was exposed to chemical 
agents constantly during field exercises while he was in 
chemical staff specialist training at Fort McClellan.  He 
states that a good number of training exercises called for 
the use of napalm, plastic explosives, mustard gas (in liquid 
form), phosgene (in liquid form) and chlorine gas in solid 
form and burned.  He said that most of these exercises were 
conducted in the summer heat and that little protective 
clothing was worn.  He states that decontamination of 
equipment, trucks, utility vehicles, etc., would call for 
complete suiting of protective clothing but this was not 
always 100 percent effective.  

The veteran has stated that during his basic training at Fort 
Knox, Kentucky, he served in the 3rd Armored, Division 
(Service Battery 509th Armored F.A. Bn).  In support of his 
claims, the veteran has submitted a June 1954 Certificate of 
Completion from The Chemical Corps School, Chemical Corps 
Training Command, United States Army, showing that he was in 
the Chemical Corps and attended and completed the Seventh 
Smoke Generator Operator Course (MOS 1731) at Fort McClellan, 
Alabama.  He has also submitted a diploma dated in July 1954 
showing that he satisfactorily completed the Seventeenth 
Chemical Staff Specialist Course at the Chemical Corps 
School, Chemical Corps Training Command, Fort McClellan, 
Alabama.  

At the March 2004 hearing, the veteran testified that while 
he later was stationed at Fort Sam Houston, Texas, he had 
bronchial problems but that he did not know what they were 
and did not seek treatment in service.  He testified that 
while he was hospitalized at Methodist Hospital in Detroit, 
Michigan, for treatment of his right leg and ankle in 
approximately 1957, he saw a specialist for his asthma 
because he was having some respiratory difficulties at that 
time.  He testified that he did not know whether those 
records would still be available.  The Board notes that 
treatment records pertaining to asthma have been received 
from Dr. Au and Dr. Stroup, but that the veteran has stated 
that he was also treated for respiratory problems by Alvin 
Sockolov, 1 Scripps Drive, Sacramento, California and Donald 
Rifas, 3941 "J" Street, Suite 360, Sacramento, California 
95819 from 1987 through 1990.  

At the hearing, the veteran testified that basal cell 
carcinoma was first diagnosed in the 1990s and it is his 
contention that this skin cancer is due to exposure to 
chemicals in service.  He testified that he had lived in 
California since 1962 but had always worked indoors and had 
tried to avoid exposure to the sun.  

The veteran states that he had no problems with his eyes 
before his chemical corps training.  He states that shortly 
after training he began to notice that his eyes were dry and 
this symptom has persisted since then.  He stated that later 
in service, while he was in the Fort Sam Houston hospital in 
1955, his tearing ability was affected and eye drops were 
prescribed.  In correspondence with the RO, the veteran 
stated that he had been having a dry eye condition since his 
service days and reported that his doctor was Dr. David 
Ottman who could provide records verifying the condition.  At 
the hearing, the veteran testified that he has been told that 
his dry eye condition is the result of problems with his tear 
ducts.  He testified that he first became aware of this 
tearing deficiency in approximately 1959 or 1960 when he 
thought his eyeglasses were causing the dry eye condition.  

At the March 2004 hearing, the veteran testified that he 
believes that ibuprophen he has been taking for his service-
connected orthopedic disabilities since approximately 1996 
has caused his hiatal hernia and associated gastroesophageal 
reflux disease and what he calls his stomach ulcer, all of 
which he stated were diagnosed by at the VA in 2000.  The 
Board notes that the record includes a history of GERD and 
shows a diagnosis of hiatal hernia and erosive antral 
gastritis following a VA eshophagogastroduodnoscopy in 
November 2000.  In correspondence with the RO dated in August 
1996 the veteran stated that Dr. Alvin Priest, his doctor, 
had prescribed the use of ibuprofen, 800 mg., several times a 
day.  At the hearing, the veteran testified that he currently 
takes ibuprofen every day because of left knee pain and that 
he takes 600 mg. every morning and later in the day takes 
more if he needs it.  

Subsequent to the March 2004 hearing, the veteran submitted 
additional evidence to the RO.  This includes an April 2004 
statement from a VA physician who observed that the veteran 
has a history of basal cell carcinomas and also has a history 
of exposure to polycyclic aromatic hydrocarbons.  The 
physician said that chemical carcinogenesis was not his area 
of expertise.  He said he was not aware of a connection 
between exposure to polycyclic aromatic hydrocarbons and the 
genesis of basal cell carcinoma.  He said that this was not 
to say that such a link did not exist, just that such a link 
was not within his knowledge base and he had not done any 
independent research on that topic.  He suggested that the 
question be posed to a specific physician at the VA in 
Providence.  

In addition, since the hearing, the veteran has also 
submitted to the RO extracts from multiple articles and other 
information apparently obtained from the Internet.  These 
include: information about possible causes of dry eye 
syndrome; Qualitative and Quantitative Determination of 
Polyaromatic Hydrocarbons (PAH) in Fog Oil Obscurant Smoke; 
Battlefield Smoke Modeling; Smoke Generators; Lung-damaging 
Agents, Toxic Smokes; Smokes and Other Substances; The Six 
Top Health Myths; Understanding NSAID-induced Ulcers; 
Questions and Answers for Consumers on Doxycycline; 
Doxycycline; Pain Drug Hikes Bleeding Risk; and Panel Turns 
Attention to Aspirin, Ibuprofen - Warnings Urged.  Along with 
these excerpts and articles the veteran submitted copies of 
letters he had written to various physicians requesting that 
they provide opinions as to the etiology of the disabilities 
for which he is seeking service connection.  In his 
forwarding letters to the RO, the veteran requested the 
support of the RO in obtaining the requested medical 
opinions.  

The Board notes that at the March 2004 hearing the veteran 
indicated that he would attempt to obtain medical opinions 
relative to his service connection claims and although he 
stated that he had discussed a waiver with his 
representative, none of the evidence submitted to the RO 
subsequent to the hearing was accompanied by a waiver from 
the veteran of RO consideration of the evidence.  The RO did 
not prepare a supplemental statement of the case addressing 
the newly submitted evidence, and that must be done.  
38 C.F.R. § 19.37 (2003).  

Under the provisions of 38 C.F.R. § 3.316, service connection 
may be granted for asthma on a presumptive basis for veterans 
who underwent full-body exposure to nitrogen or sulfur 
mustard or Lewisite during military service.  In view of the 
evidence previously of record showing that the veteran has a 
diagnosis of asthma and his contention that he underwent 
full-body exposure during decontamination activities while he 
was in training at the Chemical Corps School, as well as 
having received a drop of liquefied mustard on the back of 
his hand at that time, further development should be 
undertaken to attempt to verify exposure as claimed.  This 
will require development including requesting information 
from the Commander, U.S. Army Chemical and Biological Defense 
Agency, Attn: AMSCB-CIH/E5183, 5101 Hadley Rd., Aberdeen 
Proving Ground, MD 21010-5423 as prescribed in M21-1, Part 
III, Chap. 5, Para. 5.18.  This should include furnishing the 
U.S. Army Chemical and Biological Defense Agency with copies 
of the veteran's certificates and diploma regarding his 
activities as a smoke generator operator and his training as 
a chemical staff specialist and a copy of the photograph that 
includes the names of all other servicemen in his class along 
with their instructors and commandant.  At the same time, 
action should be taken to verify the veteran's exposure to 
other chemicals as claimed, including phosgene gas, sulfur 
fumes, chlorine gas, burned fog oil, tear gas and napalm.  

In connection with the VA duty to notify and duty to assist 
the veteran, the veteran should be notified explicitly that 
evidence needed to substantiate his claim for service 
connection for bronchial asthma is evidence that corroborates 
his assertion that he received full-body exposure to mustard 
gas in service.  In the alternative as to his claim for 
service connection for bronchial asthma and as to his claims 
for service connection for disability manifested by dry eyes 
and service connection for skin cancer, he should be notified 
that evidence needed to substantiate each claim is a medical 
opinion wherein the medical professional determines that it 
is at least as likely as not that the claimed disability had 
its onset in service or is causally related to exposure to 
smoke and/or other chemicals in service including mustard 
gas, phosgene gas, sulfur fumes, chlorine gas, burned fog 
oil, tear gas and/or napalm. The rationale for the opinions 
should be explained, and the opinions should take into 
account the veteran's history and medical records during and 
after service.  The veteran should also be notified that 
evidence needed to substantiate his claim for service 
connection for hiatal hernia and/or GERD and his claim for 
service connection for gastric disability, claimed as stomach 
ulcer, is a medical opinion wherein the medical professional 
determines that it is at least as likely as not that the 
claimed disability was caused or chronically worsened by the 
use of ibuprofen used to treat the veteran's service-
connected orthopedic disabilities.  The rationales for the 
opinions should be explained, and the opinions should take 
into account the veteran's history and medical records.  The 
veteran should be notified that VA will arrange for VA 
examinations and obtain VA medical opinions, but that it is 
ultimately his responsibility to obtain evidence that 
substantiates his claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  

In addition to the foregoing, action should be taken to 
obtain any available medical records from health care 
providers identified by the veteran.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:  

1.  VBA must review the claims file and 
ensure that all notice and development 
actions required by 38 U.S.C.A. § 5103, 
5103A (West 2002), 38 C.F.R. § 3.159 and 
applicable judicial precedent are fully 
complied with and satisfied.  This should 
include, but not be limited to, an 
explicit request to the veteran that he 
provide any evidence in his possession 
that applies to any of his claims.  See 
38 C.F.R. § 3.159(b)(1) (2003).  

VBA should, in addition, explicitly 
notify the veteran that evidence needed 
to substantiate his claim for service 
connection for bronchial asthma is 
evidence that corroborates his assertion 
that he received full-body exposure to 
mustard gas in service.  He should also 
be notified that in the alternative as to 
his claim for service connection for 
bronchial asthma, and as to his claims 
for service connection for disability 
manifested by dry eyes and service 
connection for basal cell carcinoma, that 
evidence needed to substantiate each 
claim is a medical opinion wherein the 
medical professional determines that it 
is at least as likely as not the claimed 
disability had its onset in service or is 
causally related to exposure to smoke 
and/or other chemicals in service 
including mustard gas, phosgene gas, 
sulfur fumes, chlorine gas, burned fog 
oil, tear gas and/or napalm. The 
rationale for the opinions should be 
explained, and the opinions should take 
into account the veteran's history and 
medical records during and after service.  

The veteran should also be notified that 
evidence needed to substantiate his claim 
for service connection for hiatal hernia 
and/or GERD and his claim for service 
connection for gastric disability, 
claimed as stomach ulcer, is a medical 
opinion wherein the medical professional 
determines that it is at least as likely 
as not that the claimed disability was 
caused or chronically worsened by the use 
of ibuprofen used to relieve pain 
associated with the veteran's service-
connected orthopedic disabilities.  The 
rationale for the opinions should be 
explained, and the opinions should take 
into account the veteran's history and 
medical records including those showing a 
diagnosis of hiatal hernia and erosive 
antral gastritis following a VA 
eshophagogastroduodnoscopy in November 
2000. 

The veteran should be notified that VA 
will arrange for VA examinations and 
obtain VA medical opinions, but that it 
is ultimately his responsibility to 
obtain evidence that substantiates his 
claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  

2.  In addition, VBA should contact the 
veteran and request that he identify the 
names, addresses and approximate dates of 
treatment for all healthcare providers, 
VA and non-VA, from which he has received 
treatment or evaluation for any of his 
claimed disabilities at any time since 
service.  The veteran should be requested 
to provide the full address for Methodist 
Hospital in Detroit, Michigan, where he 
was hospitalized in 1957.  With 
authorization from the veteran, VBA 
should obtain and associate with the 
claims file evidence identified by the 
veteran that has not been secured 
previously, to include, but not be 
limited to, records of treatment for 
respiratory problems by Alvin Sockolov, 1 
Scripps Drive, Sacramento, California and 
Donald Rifas, 3941 "J" Street, Suite 
360, Sacramento, California 95819 from 
1987 through 1990.  With authorization 
from the veteran, VBA should also obtain 
and associate with the claims file copies 
of records from Janice McClain, M.D., 
Dermatology Department, MedClinic Medial 
Group, 3160 Folsom Blvd., Sacramento, CA 
95816; and Dr. David W. Ottman, Ottman 
Eye Group, 6660 Coyle Avenue, Carmichael, 
California.  In addition, VBA should 
obtain and associate with the claims file 
all VA treatment records and any hospital 
summaries for the veteran from the VA 
Northern California Health Care System 
dated from October 2002 to the present.  

3.  VBA should obtain and associate with 
the claims file information and evidence 
pertaining to the veteran's claimed 
exposure to smoke and chemicals including 
his contention of full-body exposure to 
mustard gas.  In this regard, VBA should 
request information from the Commander, 
U.S. Army Chemical and Biological Defense 
Agency, Attn: AMSCB-CIH/E5183, 5101 
Hadley Rd., Aberdeen Proving Ground, MD 
21010-5423 as prescribed in M21-1, Part 
III, Chap. 5, Para. 5.18.  This should 
include furnishing the U.S. Army Chemical 
and Biological Defense Agency with copies 
of the veteran's certificates and diploma 
regarding his activities and training as 
a smoke generator operator and his 
training as a chemical staff specialist 
and a copy of the photograph that 
includes the names of all other 
servicemen in his class along with their 
instructors and commandant.  At the same 
time, VBA should request information and 
evidence from the U.S. Army Chemical and 
Biological Defense Agency to attempt to 
verify the veteran's exposure to other 
chemicals as claimed, including phosgene 
gas, sulfur fumes, chlorine gas, burned 
fog oil, tear gas and napalm.  If the 
U.S. Army Chemical and Biological Defense 
Agency is unable to provide the requested 
information, VBA should request that 
agency identify alternative sources, and 
VBA should follow all leads to their 
logical conclusion.  VBA should document 
all its actions and responses thereto in 
the claims file.  

4.  Thereafter, if it has not been 
possible to verify that the veteran 
underwent full-body exposure to mustard 
gas in service, VBA should arrange for VA 
examination of the veteran to determine 
the etiology of any current bronchial 
asthma.  All indicated studies should be 
performed.  After examination and review 
of the entire record, including service 
medical records and all available 
information and evidence concerning the 
veteran's exposure to smoke and other 
chemicals in service, the examiner should 
be requested to provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that any 
current asthma had its onset in service 
or is causally related to any incident(s) 
of service including to exposure to fog 
oil smoke, sulfur smoke pots as a smoke 
generator operator and/or exposure to 
other chemicals including mustard gas, 
phosgene gas, chlorine gas, tear gas and 
napalm as a chemical staff specialist 
trainee in service in 1954.  The opinion 
should be supported by an explanation of 
the medical facts and principles used in 
formulating the opinion.  The claims file 
must be provided to the examiner for 
review of pertinent documents therein in 
connection with the examination and that 
it was available and reviewed should be 
noted in the examination report.  

5.  VBA should also arrange for a VA 
dermatology examination to determine the 
nature and etiology of the veteran's 
prior and any current basal cell 
carcinoma or other skin cancer.  All 
indicated studies should be performed.  
After examination and review of the 
record, including evidence and 
information concerning the veteran's in-
service exposure to smoke and other 
chemicals, the examiner should be 
requested to provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that the 
veteran's basal cell carcinoma or other 
skin cancer is causally related to any 
incident(s) of service including to 
exposure to fog oil smoke, sulfur smoke 
pots as a smoke generator operator and/or 
exposure to other chemicals including 
mustard gas, phosgene gas, chlorine gas, 
tear gas and napalm as a chemical staff 
specialist trainee in service in 1954.  
The opinion should be supported by an 
explanation of the medical facts and 
principles used in formulating the 
opinion.  The claims file must be 
provided to the examiner for review of 
pertinent documents therein in connection 
with the examination and that it was 
available and reviewed should be noted in 
the examination report.  

6.  VBA should also arrange for a VA eye 
examination to determine the nature and 
etiology of the veteran's claimed 
disability manifested by dry eyes.  All 
indicated studies should be performed.  
After examination and review of the 
record, including evidence and 
information concerning the veteran's in-
service exposure to smoke and other 
chemicals, the examiner should be 
requested to provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that any 
disability manifested by dry eyes had its 
onset in service or is causally related 
to any incident(s) of service including 
to exposure to fog oil smoke and sulfur 
smoke pots as a smoke generator operator 
and/or exposure to other chemicals 
including mustard gas, phosgene gas, 
chlorine gas, tear gas and napalm as a 
chemical staff specialist trainee in 
service in 1954.  The opinion should be 
supported by an explanation of the 
medical facts and principles used in 
formulating the opinion.  The claims file 
must be provided to the examiner for 
review of pertinent documents therein in 
connection with the examination and that 
it was available and reviewed should be 
noted in the examination report.  

7.  VBA should also arrange for a VA 
gastroenterology examination of the 
veteran to determine the nature and 
etiology of the veteran's hiatal 
hernia/GERD and any gastric disability 
(claimed as stomach ulcer).  It should be 
noted that VA medical records include a 
history of GERD and show a diagnosis of 
hiatal hernia and erosive antral 
gastritis following a VA 
eshophagogastroduodnoscopy in November 
2000.  All indicated studies should be 
performed.  After examination and review 
of the record, the examiner should be 
requested to provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that the 
veteran's hiatal hernia/GERD was caused 
or chronically worsened by the use of 
ibuprofen used to relieve pain associated 
with the veteran's service-connected 
orthopedic disabilities.  The examiner 
should also be requested to provide an 
opinion, again with complete rationale, 
as to whether it is at least as likely as 
not that the veteran's erosive antral 
gastritis or any other gastric disability 
was caused or chronically worsened by the 
use of ibuprofen used to relieve pain 
associated with the veteran's service-
connected orthopedic disabilities.  The 
opinions should be supported by an 
explanation of the medical facts and 
principles used in formulating the 
opinions.  The claims file must be 
provided to the examiner for review of 
pertinent documents therein in connection 
with the examination and that it was 
available and reviewed should be noted in 
the examination report.  

8.  Then, after undertaking any 
additional development deemed warranted 
by the state of the record at that time, 
VBA should readjudicate the service 
connection claims, that is, service 
connection for bronchial asthma, 
disability manifested by dry eyes, and 
skin cancer as well as secondary service 
connection for hiatal hernia/GERD and 
gastric disability (claimed as stomach 
ulcer).  If it has been determined that 
the veteran underwent full-body exposure 
to mustard gas, the claim for service 
connection for bronchial asthma should be 
readjudicated with consideration of the 
provisions of 38 C.F.R. § 3.316.  If it 
has been determined that the veteran 
underwent full-body exposure to mustard 
gas and there is medical evidence of 
squamous cell carcinoma of the skin, the 
claim for service connection for skin 
cancer should be readjudicated with 
consideration of the provisions of 
38 C.F.R. § 3.316.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, VBA should issue 
a supplemental statement of the case that 
addresses all evidence added to the 
record since its October 2003 
supplemental statement of the case.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



